Russell, C. J.
Upon the agreement of counsel of record for both the plaintiff in error and the defendant in error, and in accordance with § 6103, par. 2, of the Civil Code of 1910, and to avoid protracted future litigation, it is ordered and adjudged by the court that the above-stated case be finally disposed of, upon the return of the remittitur to the lower court, as follows: (1) That counsel for the defendant in error be permitted to withdraw all allegations of fraud and for cross-relief, contained in his answer filed in the court below. (2) That the award signed by W. C. Tribble and E. E. McWhorter as assessors, and filed with the clerk of the superior court of Franklin County, Georgia, on the 14th day of May, 1930, be and the same is adjudged to be a legal award in said cause. All cost appertaining to the condemnation proceedings to be paid by the condemnor.

All the Justices concur.